DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Oct. 12, 2022, the applicants have canceled claims 4 and 6 and furthermore, have amended claims 1 and 15.
3. Claims 1-3, 5 and 7-20 are pending in the application. Claims 16-20 remain withdrawn as being drawn to non-elected subject matter.

Response to Arguments
4. Applicant's arguments filed Oct. 12, 2022 have been fully considered but they are not persuasive. The applicants argue that claim 1 is amended to overcome written description rejection. This is not true. It was clearly stated in the last office action that the only written description is for blue linker disclosed on page 37, orange linker disclosed on page 43 and green linker disclosed on page 50 of the specification. There is no written description for preparing and using every known and unknown blue linker, orange linker and green linker in the art. Based on written description rejection in the last office action, claims 6-8 were objected since they were directed to blue and orange linker disclosed on pages 37 and 43 of specification and not every known and unknown blue and orange linker in the art. 
Regarding Improper Markush Group rejection of claims 1-3, 5 and 9-15, the applicants did not address this rejection at all in their response. As stated clearly in the last office action, the structures of the linkers are critical for the common core of these compounds.
                                                      Conclusion
5. Rejection of claims 1-3, 5 and 9-15 under 35 U.S.C. 112, first paragraph is maintained for the reasons of record.
6. The Improper Markush Group Rejection of claims 1-3, 5 and 9-15 is maintained for the reasons of record.

                             NEW       GROUNDS      OF     REJECTION 
Claim Rejections - 35 USC § 112
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. Claims 1-3, 5 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 1, the specific structures of blue linker and orange linker are missing.
10. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                         /CHARANJIT AULAKH/                                         Primary Examiner, Art Unit 1625